Citation Nr: 0933181	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for venereal disease also 
claimed as syphilis.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to April 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1976 by the 
Department of Veterans Affairs (VA) San Juan, Commonwealth of 
Puerto Rico Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The request to reopen being granted herein, the issue of 
service connection for syphilis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for venereal disease also 
claimed as syphilis was previously denied by the RO in 
February 1976.  The decision was not timely appealed and is 
now final.

2.  Evidence received since February 1976 relates to 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for syphilis.


CONCLUSION OF LAW

1.	The February 1976 RO decision denying the claim of service 
connection for syphilis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.	New and material evidence sufficient to reopen the claim 
for service connection for syphilis has been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends, in substance, that he is entitled to 
service connection for syphilis.  

In April 2007 the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for this request 
to reopen and the underlying claim for service connection.  
The letter also provided the veteran with notice on what 
specific evidence was needed for the claim to be reopened, 
which meets the notice requirements set out in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim (reopening of the claim by the Board), any perceived 
lack of notice or development is not prejudicial.  See 38 
U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  

A February 1976 decision denying service connection for 
syphilis is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The February 1976 RO decision denied service connection for 
syphilis based on evidence showing that while the condition 
existed during service, there was no evidence to reflect any 
presence of current residuals.  Evidence received subsequent 
to the February 1976 decision includes October 2006 
laboratory report of a syphilis confirmatory test.  The 
result is noted as "reactive 4+" and a "[n]on [r]eactive" 
reference range.  See Cledon Reference Lab, dated October 
2006.  This evidence is new and material, in that it was 
previously not considered in the prior decision, it relates 
to an unestablished fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim, namely the existence of a current syphilis condition.  
Consequently, the claim is reopened.


ORDER

New and material evidence has been received; the claim for 
service connection for syphilis is reopened and, to that 
extent only, the appeal is granted.  


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4)

According to the evidence in the record, the Veteran's 
separation examination reported a positive result in the 
kolmer test for syphilis and noted the Veteran would be 
"referred to Public Health Unit or Veterans Administration 
for syphilis [t]reatment."  See Separation Examination, 
dated April 1955. 

An October 1975 VA examination reported that the Veteran 
stated he contracted syphilis in 1954 but was asymptomatic 
and did not have check ups since then.  See VA examination, 
dated October 1975.  The Veteran underwent a general VA 
examination in October 2000.  There is no indication no 
abnormal findings upon examination.  See VA examination, 
dated October 2000.  Furthermore, VA outpatient treatment 
records from February 1991 to May 2001 are absent of any 
treatment or complaints of syphilis.  See VA treatment 
records, dated February 1991 to May 2001. 

However, as stated above, the Veteran submitted a laboratory 
report for "syphilis confirmatory ([Microhemagglutination 
assay])" test finding the Veteran was  
[r]eactive 4+."  See Clendo Reference Lab, dated October 
2006. 

The Board finds that a VA examination and opinion is 
necessary as it is unclear from the evidence, namely the 
laboratory report, whether the Veteran has a current 
disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The Veteran should be scheduled for a 
VA examination to determine whether 
this it is at least as likely as not 
whether the Veteran has a current 
disability of syphilis and if so, 
whether it is residuals of syphilis 
from service.  All testing deemed 
necessary by the examiner should be 
conducted.  The claims file should be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.  The VA examiner must address 
the evidence of record, to specifically 
include the October 2006 laboratory 
report.

2.	Thereafter, the AMC should re-
adjudicate the Veteran's claim.  If the 
benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


